           Case 4:19-cv-00053-MWB Document 17 Filed 04/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AHESHIA A. WEST,                                     No. 4:19-CV-00053

                 Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL1,
    Commissioner of Social Security,

                 Defendant.

                                            ORDER

                                        APRIL 15, 2020

         Aheshia A. West filed this action seeking review of a decision of the

Commissioner of Social Security (“Commissioner”) denying West’s claim for social

security disability benefits and supplemental security income.2 In February 2020,

Magistrate Judge Joseph F. Saporito, Jr., issued a Report and Recommendation

recommending that this Court affirm the Commissioner’s decision and close this

case.3

         West filed timely objections to the Report and Recommendation.4 West

disagrees with Magistrate Judge Saporito’s recommendation that the Commissioner



1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul—as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security—is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 11.
3
      Doc. 14.
4
      Doc. 15.
         Case 4:19-cv-00053-MWB Document 17 Filed 04/15/20 Page 2 of 3




properly gave limited weight to an examining physician’s opinion, and contends that

Magistrate Judge Saporito failed to address two claims that West believes are

meritorious.5     “If a party objects timely to a magistrate judge’s report and

recommendation, the district court must ‘make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.’”6 Regardless of whether timely objections are made, district

courts may accept, reject, or modify—in whole or in part—the magistrate judge’s

findings or recommendations.7

       Upon de novo review of the record, the Court finds no error in Magistrate

Judge Saporito’s conclusion that the Commissioner’s decision is supported by

substantial evidence.8 Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

               (Doc. 14) is ADOPTED;

       2.      The Commissioner’s decision is AFFIRMED;




5
    Id.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    Although Magistrate Judge Saporito did not directly address two of West’s claimed errors—
    that the Commissioner erred by assigning insufficient limitations for West’s mental
    impairments and by failing to adequately account for West’s subjective complaints—for
    substantially the same reasons outlined in the Government’s briefs, the Court concludes that
    no reversible error occurred. (See Doc. 12 at 19-27; Doc. 16 at 4-5).
                                                 2
 Case 4:19-cv-00053-MWB Document 17 Filed 04/15/20 Page 3 of 3




3.   Final Judgment is entered in favor of Defendant and against Plaintiff

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

     and

4.   The Clerk of Court is direct to CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
